Citation Nr: 1801003	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to March 28, 2017 and in excess of 20 percent thereafter for service-connected cervicothoracic dysfunction.

2. Entitlement to a compensable disability rating prior to June 8, 2017 and in excess of 10 percent thereafter for service-connected chronic headaches.

3. Entitlement to a disability rating in excess of 10 percent for service-connected facial dyschromia.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 2008.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for cervicothoracic dysfunction, chronic headaches, and facial dyschromia and assigned initial ratings of 10 percent, 0 percent, and 10 percent, respectively.  

During the course of the appeal, in rating decisions dated in May 2017 and July 2017, the RO increased the Veteran's service-connected cervicothoracic dysfunction disability rating to 20 percent, effective March 28, 2017, and increased the Veteran's service-connected chronic headaches disability rating to 10 percent, effective from June 8, 2017.  The Veteran continues his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to March 28, 2017, the Veteran's service-connected cervicothoracic dysfunction resulted in no worse than a combined range of motion of the cervical spine of 330 degrees.  

2. From March 28, 2017, the Veteran's service-connected cervicothoracic dysfunction resulted in flare-ups causing forward flexion of the spine limited to 15 degrees; however, ankylosis of cervical spine has not been demonstrated.  

3. Prior to June 8, 2017, the Veteran's service-connected chronic headaches did not result in prostrating attacks of headache pain.

4. From June 8, 2017, the Veteran's service-connected chronic headaches resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5. For the entire appeal period on appeal, the Veteran's facial dyschromia is manifested by incomplete paralysis that is no more than moderate in degree.


CONCLUSIONS OF LAW

1. Prior to March 28, 2017, the criteria for a rating in excess of 10 for service-connected cervicothoracic dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5237 (2017).

2. From March 28, 2017, the criteria for a rating of 30 percent, but no higher, for service-connected cervicothoracic dysfunction have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5237 (2017).

3. Prior to June 8, 2017, the criteria for a rating in excess of 10 percent for service-connected chronic headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 8100 (2017).

4. From June 8, 2017, the criteria for a rating of 50 percent for service-connected chronic headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 8100 (2017).

5. The criteria for a disability rating greater than 10 percent for facial dyschromia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 8307 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervicothoracic Dysfunction

The Veteran was awarded service connection for cervicothoracic dysfunction and a 10 percent disability rating was assigned, effective from April 2008, under Diagnostic Code 5237 for cervical strains.  Thereafter, the Veteran's cervicothoracic dysfunction disability rating was increased to 20 percent, effective from March 28, 2017.  Disabilities of the spine, including those rated under Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  

The General Rating Formula for rating Diseases and Injuries of the Spine provides a
10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  Forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a maximum 100 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2017).

Alternatively, under the  Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 1 week but less than 2 weeks during the previous 12 months.  A 20 percent disability rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.  A 40 percent disability rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  A 60 percent disability rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

During an August 2008 VA examination, the Veteran reported an in-service motor vehicle accident in 1997 resulting in a whiplash injury.  She stated that her neck pain became more noticeable in 2002.  She indicated that the neck pain begins at the back of the neck and goes down to the right side of the arm and hand.  It also shot down to the upper back in between the shoulder blades and to the lower back.  She noted that the upper and lower back pain happens at least 5 times in the previous year and that she went to the emergency room due to severe pain on 3 occasions.  She denied any incapacitating episodes of neck or upper or lower back pain that required physician-ordered bedrest in the previous year.  She was able to continue employment as a consultant.  

On examination, the cervical spine showed mild spasm, with tenderness of the muscles.  This was noticed mostly with extension and lateral bending to the left and right.  There was no pain on flexion.  Active range of motion testing revealed forward flexion to 45 degrees without pain, extension to 45 degrees with pain at the end of the motion, right and left lateral flexion to 45 degrees with pain on the left but not the right, and right and left lateral rotation to 75 degrees with pain on the right but not the left.  Following 3 repetitions, the same measurements were noted with no impaired endurance but mainly painful with no fatigue or weakened movement.  There was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner diagnosed cervical spine strain with mild limitation of motion.  X-ray imaging from that time showed straightening of the cervical lordosis.  

In her October 2009 Notice of Disagreement, the Veteran reported that she has been in physical therapy for nearly 4 years and was told that physical therapy will always be a part of her life along with pain medication for her neck.

Records submitted by the Social Security Administration (SSA) indicate that the Veteran reported the onset of her disability was in April 2013.  She was granted SSA disability related to "disorders of the back" beginning in April 2013.  

Private treatment records beginning in May 2013 address the Veteran's ongoing, severe neck pain.  Records dated in July 2013 indicate that the Veteran's neck pain prevented her from working.  The "debilitating neck pain" rendered her unable to drive, unable to lift more than 5 pounds, and prevented bending, twisting, and straining. 

In September 2014, the Veteran sought to establish care with VA.  She complained of neck pain since 1997 and rated the pain at an 8 out of 10.  She was noted to be ambulatory and in no apparent distress. 

In May 2015, VA treatment records show complaints of chronic neck pain.  She noted that her pain has worsened despite various surgical procedures and medication attempts.  

In October 2016, VA treatment notes indicate reports of continuing neck pain and a request for a referral to the VA pain clinic.  

Based on the above, the Board finds that a rating in excess of 10 percent for service-connected cervicothoracic dysfunction is not warranted prior to March 28, 2017. Although there are regular and ongoing complaints of neck pain, the only objective range of motion testing shows a combined range of motion of 330 degrees with tenderness and muscle spasm not resulting in abnormal spinal contour.  Forward flexion of the cervical spine was well in excess of 30 degrees even with the complaints of pain.  In that regard, the Board has considered that the Veteran had pain at the end of the range of motion testing, but the examiner indicated that the pain was not productive of additional loss of motion.  There was also no evidence of decreased range of motion on repetition.  The Board also notes the July 2013 private treatment record indicating that she was unable to lift, bend, twist, drive, or strain.  However, this record is related to surgery for thoracic outlet syndrome, for which she was separately service-connected and granted a 100 percent disability rating for the surgery and recovery.  [She is also in receipt of a separate compensable ratings for disability of the lumbar spine and chronic headache (discussed below).]  Further, there is no evidence of IVDS to warrant a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

During a March 2017 VA cervical spine examination, the examiner noted that the Veteran has chronic residuals of a cervical strain she sustained during a motor vehicle accident in service.  She stated that she still has pain and stiffness in her neck muscles and she prefers to stay in a reclined position, using a supportive pillow.  Moving, bending, and rotating her head in certain positions causes pain and pressure which may radiate up into her head.  She gets pain at rest and with normal daily activities.  She endorsed functional loss of the cervical spine due to pain.  

Range of motion testing revealed forward flexion to 30 degrees, extension to 40 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  The examiner found that the range of motion does not contribute to a functional loss but there was pain noted on examination that does cause functional loss.  The pain was exhibited on forward flexion, extension, lateral flexion, and lateral rotation.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.   There was no additional loss noted with repetition and the examiner noted that pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time.  The Veteran did not have localized tenderness or muscle spasm of the cervical spine but did demonstrate guarding that did not result in an abnormal gait or abnormal spinal contour.  There was no evidence of muscle atrophy.  There was no evidence of radiculopathy or ankylosis of the spine.  Additionally, the Veteran did not have any other neurologic abnormalities or intervertebral disc syndrome.  The Veteran had a scar on her neck related to her service-connected cervicothoracic dysfunction, but it was described as well-healed and nontender and measured 10 centimeters by 0.4 centimeters.  Imaging studies did not show arthritis.  The examiner noted that the Veteran's neck condition impacts her ability to work because it may cause pain with overhead or heavy lifting and repetitive neck rotation.  

VA treatment notes from April 2017 indicate that the Veteran reported a spasm in her neck for about 1 week. 

During a May 2017 VA cervical spine examination, the examiner noted the Veteran's diagnosis of cervicothoracic dysfunction in 1997 and said the condition is still active.  The Veteran noted that she has difficulty holding her head up and the condition has gotten worse.  She has flare-ups of the neck described as a spasm, especially on the right side.  She has numbness on the back of her neck and has a ticking pain on her head.  When the neck pain gets bad, it radiates down to the rest of her body.  She reported functional impairment in terms of driving, looking down, limited range of motion, bad memory, and tension headaches.  

Range of motion testing revealed forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 60 degrees.  The examiner said that the Veteran's range of motion does not contribute to a functional loss.  Pain was noted on forward flexion, extension, lateral flexion, and lateral rotation.  There was evidence of pain with weight bearing.  There was additional loss with repetition, resulting in forward flexion to 25, extension to 25, right and left lateral flexion to 25, and right and left lateral rotation to 55.  The examiner noted that pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time.  
The predicted range of motion is flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 50 degrees.  During flare ups, the predicted range of motion is flexion to 15 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 45 degrees.  The Veteran did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  Muscle strength testing of the upper extremities was normal.  There was no evidence of muscle atrophy.  Deep tendon reflexes of the upper extremities were normal.  A sensory examination of the upper extremities was normal aside from decreased sensation to the right forearm and hand/fingers.  There was no evidence of radiculopathy or ankylosis of the spine.  Additionally, the Veteran did not have any other neurologic abnormalities or intervertebral disc syndrome.  The Veteran had a scar on her neck related to his service-connected cervicothoracic dysfunction, but it was not unstable and measured 8 centimeters by 0.1 centimeters.  Imaging studies were not performed.  The examiner noted that the Veteran's neck condition impacts her ability to work because it causes difficulty with bending, lifting, and twisting.  There was objective evidence of pain on passive range of motion testing and non-weight bearing testing of the neck.  

In affording the Veteran the benefit of the doubt, the Board finds that a rating of 30 percent is warranted for the Veteran's service-connected cervicothoracic dysfunction from March 28, 2017, the date increased symptomatology is first demonstrated.  Although the March 2017 VA examiner did not necessarily show that the Veteran had flare-ups of her condition, the VA treatment records and May 2017 VA examination show that she had episodic flare-ups resulting in decreased motion.  The March 2017 VA examiner estimated that forward flexion of the cervical spine would be limited to 15 degrees during these flare-ups.  

Accordingly, a 30 percent disability rating is warranted from March 28, 2017.  The 30 percent rating is the maximum rating assigned based on limitation of motion. The functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Further, as there is no evidence of ankylosis or IVDS, there is no basis to assign a rating greater than 30 percent.  

Headaches 

The Veteran was granted service connection for chronic headaches and an initial noncompensable rating was assigned, effective from April 2008, under Diagnostic Code 8100 for rating migraines.  Thereafter, the Veteran's headache disability rating was increased to 10 percent, effective from June 8, 2017.   

Under Diagnostic Code 8100, a maximum disability rating of 50 percent is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted when there is evidence of characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent disability rating is assigned when there is evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  Finally, a noncompensable disability rating is assigned for less frequent attacks.  38 C.F.R. §4.124a, DC 8100.  (The rating criteria do not define "prostrating;" however, Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012)).

During the August 2008 VA general medical examination, the Veteran reported chronic headaches that had an onset associated with neck pain 7 years prior.  There was no improvement from the thoracic outlet syndrome surgery.  She was seeing a pain management specialist and taking medication which had not been particularly helpful.  She had a number of procedures, including cervical injections and nerve blocks, in the previous year that were of no help.  She reported that no days of work were missed specifically for headaches in the previous year but she had taken 4 months off of work total due to recovery time from her surgery.  

In her October 2009 Notice of Disagreement, the Veteran reported that her migraines have caused "springing pupil" which causes her pupil to dilate.  She stated that headaches result from over use of her arm.

In October 2016, VA treatment records show that the Veteran complained of headaches. 

Based on the above, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected chronic headaches prior to June 8, 2017.  While the Veteran regularly reported headaches, there is no evidence of characteristic prostrating attacks.  Indeed, during the August 2008 VA examination, the Veteran even reported not missing any work for headaches in the previous year.   

During a June 2017 VA headache examination, the Veteran indicated she took Nyprosen for his headaches.  She described her headaches as constant pulsating or throbbing head pain on both sides of the head that worsens with physical activity.  She gets associated sensitivity to light and sound in addition to changes in vision and sensory changes.  The examiner noted that the Veteran has 1-2 days of typical head pain but also indicated that she reported daily headaches that change in intensity.  The examiner defined the Veteran's headaches as characteristic prostrating attacks occurring once every month and said the headaches were very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  The Veteran reported that the headaches impact her ability to work due to constant headache pain that increases with activity and environmental exposures such as light and noise.       

Based on the above, in affording the Veteran the benefit of the doubt, the Board finds that a rating of 50 percent, but no higher, is warranted for the Veteran's service-connected chronic headaches from June 8, 2017.  At that time, the examiner noted that the Veteran has very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  The Veteran reported constant headache pain that increases with activity and environmental exposures.  The Board notes that the Veteran is competent to report on symptoms which are capable of lay observation including symptoms of severe, recurrent head pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds such reports credible and probative of her current level of severity.  Accordingly, a 50 percent disability rating is warranted from June 8, 2017.  This is maximum schedular rating.

Facial Dyschromia

The Veteran was granted service connection for facial dyschromia and an initial 10 percent disability rating was assigned, effective from April 2008, under Diagnostic Code 8307 for neuritis of the seventh (facial) cranial nerve.  

Under Diagnostic Code 8307, incomplete, moderate paralysis of the seventh cranial nerve warrants a 10 percent disability rating.  Incomplete, severe paralysis of the seventh cranial nerve warrants a 20 percent disability rating.  A maximum 30 percent disability rating is warranted for complete paralysis of the seventh cranial nerve.  A note to Diagnostic Code 8307 states that the rating should be assigned dependent on the relative loss of innervation of the facial muscles.  The words "moderate" and "severe" as used in the diagnostic code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  See 38 C.F.R. § 4.6.

During an August 2008 VA general medical examination, the examiner noted thoracic outlet syndrome surgery in March 2007.  The Veteran reported facial numbness that began with the problem of thoracic outlet syndrome.  There was no relief with surgery.  She described it as the entire right side of her face having a somewhat numb and tingling sensation and feels swollen.  She had no current treatment for the facial numbness and it did not affect her work doing part time consulting.  On examination, the entire right side of the Veteran's face was decreased in sensation to filament testing which improved toward the midline and normalized on the left side of the face.     

In her October 2009 Notice of Disagreement, the Veteran reported that her face continuously swells.

In November 2016, the Veteran reported recurrent episodic facial swelling.

During a May 2017 VA cranial nerve conditions examination, the Veteran reported a history of being in a car accident where her head bumped to the windshield.  She had current complaints of episodic right-sided facial numbness and eye twitching.  She reported that she had thoracic outlet syndrome surgery, had a cervical spinal stimulator implantation in April 2013, and had a surgical release in September 2013.  The spinal stimulator was removed in 2015.  She described the facial numbness as starting from the right upper chest/cervical region and radiates to the face and sometimes causes increased sensitivity on the top of the head.  Muscle strength testing was normal for the cranial nerves V, VII, VIII, IX, X, XI, XII, and V.  Diagnostic studies were not performed.  

A May 2017 VA CT of the head without contract showed a normal brain.  The CT was performed to rule out encephalomalacia after complaints of episodic numbness and eye twitching.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted at any point during the appeal period of the Veteran's service-connected facial dyschromia.  The Veteran's facial numbness does not approximate severe incomplete paralysis.  Indeed, despite ongoing complaints of numbness and eye twitching, there is no evidence of more than sensory involvement.  Further, the Veteran denied that the condition interfered with her ability to work during the August 2008 VA examination.  The preponderance of the evidence is against this claim, and it must be denied.

Other Considerations

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report her symptoms and that she has submitted credible statements regarding such.  The described symptoms are consistent with those in the examination reports and treatment records.  Additionally, the medical findings discussed directly address the Veteran's contentions and the criteria under which the Veteran's cervicothoracic dysfunction, chronic headaches, and facial dyschromia are evaluated.  

Pursuant to the Veteran's November 2017 brief, the Board has also considered whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for her service-connected cervicothoracic dysfunction, chronic headaches, or facial dyschromia.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). I f there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected cervicothoracic dysfunction, chronic headaches, or facial dyschromia are not inadequate in this case.  The applicable diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  Specifically, the diagnostic criteria pertaining to musculoskeletal disabilities contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  As such, the Veteran's complaints of constant pain and decreased range of motion are specifically considered by the rating criteria.  The diagnostic criteria for rating migraine headaches contemplate migraine "attacks" which includes the Veteran's claimed episodic sensitivity to environmental exposures like light and sound.  The diagnostic code pertaining to neuritis of the cranial nerves contemplate symptoms such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain.  See 38 C.F.R. § 4.123.  Accordingly, the Veteran's reports of numbness in her face is adequately considered by the applicable diagnostic code.  In short, there is nothing exceptional or unusual about the Veteran's cervicothoracic dysfunction, chronic headaches, or facial dyschromia because the rating criteria reasonably describe her disability level and symptomatology.   Thun, 22 Vet. App. at 115.  

In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran was awarded TDIU effective from March 28, 2017 and filed a notice of disagreement with the assigned effective date.  Development of that issue is currently pending before the RO and the Board does not have jurisdiction over that issue.  


ORDER

Entitlement to a disability rating in excess of 10 percent prior to March 28, 2017 for service-connected cervicothoracic dysfunction is denied.

Entitlement to a disability rating of 30 percent, but no higher, from March 28, 2017 for service-connected cervicothoracic dysfunction is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable disability rating prior to June 8, 2017 for service-connected chronic headaches is denied.

Entitlement to a 50 percent disability rating, but no higher, from June 8, 2017 for service-connected chronic headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for service-connected facial dyschromia is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


